Case 2:21-mj-00156-CW Documenté6 Filed 02/02/21 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

DEL RIO DIVISION
UNITED STATES OF AMERICA §
v.
§ CAUSE NO. DR-21-0156M(1)
ROBERT MONTERO LEWIS

WAIVER OF PRELIMINARY HEARING
AND/OR DETENTION HEARING
(Rule 5 or 32.1, FED.R.CRIM.P.) _

Preliminary Heariny

I, ROBERT MONTERO LEWIS __.. charged in a complaint pending in this District, and
having appeared before this court and been advised of my rights as required by Rule 5 or Rule
32.1, FEp.R.CRIM.P., including my right to have a preliminary hearing, do hereby waive (give up)
my right to a preliminary hearing.

Yo, ROBERT MONTERO LEWIS _. el acusado en una acusacién pendiente en este
Distrito, he comparecido ante este Tribunal y me han informado de mi derecho a una audiencia
preliminar, cumpliéndose con el reglamento 5 0 32.1 de los Reglary entos de Procedimiento Penal
Federal, por este medio renuncio a (abandono) mi dey una ii preliminar.

   

 

J have also been advised of thy right to a detention hearing. I hyve been advised that, at a
detention hearing, the court will hear evidence to determine whether I should be held in jail without
bond ot whether a bond should be set for me. I have been advised that, {f I waive (give up) my
right to a‘detention hearing, I will be held\in jail without bond while I wait for my trial. I hereby
waive (give up) my right to have a detention hearing. \

 

  
   

También me han informado de mi cho a una audiencia para fier fianza. Me han
informado que en la audiencia para fijar flanza, ‘el juez recibird pruebas para poder determinar si
seguira detenido sin fianza, o si me fijaran fianza.\Me han informado que si renutkcio (abandono)
mi derecho a una sutienia para fijar fianza, seguiré detenido sin fianza hasta que v someta a

 

juicio. Renuncio (abandono) mi derecho a una audiehcia para fijar fianze.

Defendant

February 2, 2021 CA Net

Date Attorney for Defendant

‘
